Citation Nr: 1135204	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung disease, claimed as the result of asbestos exposure.

2.  Entitlement to service connection for the residuals of multiple cerebrovascular accidents (CVA), claimed as the result of asbestos exposure, and including as secondary to lung disease.

3.  Entitlement to service connection for a brain tumor, claimed as the result of asbestos exposure, and including as secondary to lung disease.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for depression.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to March 1976.  He received a general discharge for a period of service from April 1981 to September 1981.

The issues of entitlement to service connection for lung disease, residuals of multiple CVA, and a brain tumor come before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on May 20, 2009, which vacated an April 2008 Board decision and remanded these issues for additional development.  It was noted that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was not contested and the appeal as to this matter was dismissed.  The Board remanded the issues for additional development in October 2009 and June 2010.  

These issues initially arose from rating decisions in November 2001, February 2003, and May 2009 by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of whether new and material evidence was received to reopen claims for entitlement to service connection for depression and hypertension were adjudicated by the RO in a May 2009 rating decision.  The Veteran subsequently perfected his appeal as to these matters.

Although previous rating decisions denied entitlement to service connection for other acquired psychiatric disorders and posttraumatic stress disorder (PTSD) was denied in a final April 2008 Board decision, the Veteran and his attorney have specifically asserted that a claim for depression should be reopened.  The Board finds that as the issue on appeal involves a request to reopen the matter is appropriately addressed as specific to depression.  But see Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that a VA report of contact dated in December 2010 shows the Veteran called regarding his appeal and that he reported he had "CT" examinations in July 2010 and August 2010.  He also reported that he had never had a pulmonary function test.  A review of the evidence of record reveals that the Veteran had a VA respiratory disorders examination in July 2010 and that the examiner provided an addendum to that report in August 2010.  Records show the July 2010 examination included a computerized tomography (CT) scan and that pulmonary function tests had been conducted in November 2009.  This evidence was addressed by the agency of original jurisdiction (AOJ) in an October 2010 supplemental statement of the case.  

The Veteran's attorney submitted additional argument and evidence, including medical treatise evidence, in support of the appeal by correspondence dated February 18, 2011.  AOJ consideration of the evidence was waived in June 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence issued prior to the initial adjudication of the service connection claims in April 2001 and March 2002.  Additional VCAA letters were also sent in December 2002, March 2003, June 2004, August 2004, April 2006, and December 2006 with subsequent agency of original jurisdiction adjudication of the claims.  The Veteran was provided VCAA notice concerning his request to reopen previously denied claims in March 2009.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in December 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends, in essence, that a February 2006 private medical report noting a July 2003 high resolution CT scan of the chest revealed parenchymal findings compatible with asbestos-related interstitial fibrosis was a better indicator for diagnoses of asbestosis in its early stages.  See also, Attorney's Response to VA 90 Day Letter dated January 5, 2011, pg. 3.  In support of this claim the Veteran's attorney provided a copy of a document titled "Asbestosis Workup" listing Basil Varkey, MD, FCCP, as the author and which stated that an "HRCT" scan allowed for better definition of interstitial infiltrates and may be helpful in diagnosing early stages of asbestosis.  The document was shown to have been printed on April 5, 2011, and was noted to have been last updated on September 15, 2010.  In correspondence dated February 18, 2011, the Veteran's attorney asserted that the lack of findings in the November 2009 and July 2010 VA CT scans were because these studies were not high resolution CT scans like the 2003 CT scan.  It was further asserted that the November 2009 and July 2010 CT scans may have missed the presence of asbestos-related lung disease which would have been detected by a high resolution CT scan.  The Board finds, however, that such opinions involve complex medical issues that require an opinion by a competent medical professional.  

Although a July 2010 VA examination report noted that CT scans in November 2009 and July 2010 revealed no evidence of asbestos exposure, there is no indication whether or not these studies were conducted by high resolution CT scan nor were the findings of the reported July 2003 high resolution CT scan addressed.  In an August 2010 addendum the VA examiner, to some extent, addressed the significance of the July 2003 CT scan; however, she did not provide any rationale as to why the November 2009 and July 2010 VA CT scan findings were considered to be more probative than the reported findings of the July 2003 CT scan.  Because of the recent assertions made on the Veteran's behalf and the medical treatise evidence received, the Board finds that an additional medical opinion is necessary.  The case must be remanded for additional development.  

It is also significant to note that in June 2010 the Veteran's attorney claimed that the Veteran's hypertension and depression were related to asbestosis.  As the issue of disease related to asbestos exposure is pending, adjudication of the claims to reopen the hypertension and depression service connection issues will be deferred.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the July 2010 VA examiner, if available, for clarification of the provided opinions.  The examiner should be requested to address the significance, if any, of the reported July 2003 high resolution CT scan findings and the medical literature provided in support of the appeal in February 2011.  The examiner must address the specific claim that the July 2003 high resolution CT scan of the chest revealed parenchymal findings compatible with asbestos-related interstitial fibrosis and was a better indicator for diagnoses of asbestosis in its early stages and that later CT scans conducted by VA, including those in November 2009 and July 2010, were not high resolution CT scans and may have "missed" asbestos-related lung disease.

If the examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has lung disease, residuals of multiple CVA, or a brain tumor as a result of service or a service-related disability, to include as a result of asbestosis related to service.  The opinions must address all relevant evidence of record, including the February 2006 private medical report noting findings from a July 2003 high resolution CT scan and the medical literature provided as to the diagnostic benefits of a high resolution CT scan .

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


